DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-41 in the reply filed on 07 February 2022 is acknowledged.
Claims 42-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07 February 2022.

Claim Rejections - 35 USC § 112
Claims 12, 27, 38 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12:
The term “substantially” in claim 12 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how to establish the metes and bounds of a substantially constant width.  It is unclear at what measurement or term of degree applicant regards a width is no longer substantially constant.

Claim 27:
The term “substantially” in claim 27 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how to establish the metes and bounds of a substantially constant width.  It is unclear at what measurement or term of degree applicant regards a width is no longer substantially constant.

Claim 38:
The term “essentially” in claim 38 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the It is unclear how to establish the metes and bounds of an essentially symmetrical star-shaped configuration.  It is unclear at what measurement or term of degree applicant regards a star-shaped configuration is no longer essentially symmetrical.

Claim 39:
The term “essentially” in claim 39 is a relative term which renders the claim indefinite. The term “essentially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how to establish the metes and bounds of an essentially perpendicular support surface.  It is unclear at what measurement or term of degree applicant regards a support surface is no longer essentially perpendicular.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erickson (US 5,169,270).

Claim 1:
Erickson discloses a multi-head bolt (fig. 1), comprising
a bolt shaft (12b) defining a longitudinal axis of the multi-head bolt (fig. 1, col. 4, lines 13-15);
a multi-head (12a) disposed at a first end of the bolt shaft (12b), the multi-head (12a) comprising at least three pawls (22), each pawl having a fixed radial orientation relative to the bolt shaft and having a primary plane being aligned with the longitudinal axis of the bolt shaft and having a support surface (fig. 1, col. 4, lines 23-30 and see annotated reproduction of fig. 1, below).

    PNG
    media_image1.png
    696
    828
    media_image1.png
    Greyscale

Claim 2:
Erickson discloses the multi-head bolt of claim 1, wherein the primary plane for each pawl is parallel to two opposing lateral sides of each respective pawl (see annotated reproduction of fig. 4, below).

    PNG
    media_image2.png
    587
    863
    media_image2.png
    Greyscale

Claim 4:
Erickson discloses the multi-head bolt of claim 1, wherein the pawls (22) extend from the bolt shaft (12b) in a star-shape configuration symmetrically relative to an outer circumference of the bolt (see annotated reproduction of fig. 4, above).

Claim 5:
Erickson discloses the multi-head bolt of claim 1, wherein at least one pawl (22) is in the form of a fin (see annotated reproduction of fig. 1, above).

Claim 6:
Erickson discloses the multi-head bolt of claim 1, wherein the support surface extends perpendicularly to the longitudinal axis of the bolt shaft (12b), projecting therewith radially from the bolt shaft’s outer circumference (see annotated reproduction of fig. 3, below).

    PNG
    media_image3.png
    1013
    847
    media_image3.png
    Greyscale

Claim 7:
Erickson discloses the multi-head bolt of claim 1, wherein at least one pawl (22) is fin-shaped such that the primary plane lies on the longitudinal axis of the bolt shaft (12b) and the support surface is perpendicular to the primary plane (see annotated reproduction of fig. 4, above).

Claim 8:
Erickson discloses the multi-head bolt of claim 7, wherein a width of at least one pawl (22) is smaller than a diameter of the bolt shaft (see annotated reproduction of fig. 4, above).

Claim 12:
 The multi-head bolt of claim 2, wherein a width defined between the two lateral 2 sides of the at least one pawl is substantially constant along the longitudinal axis (see annotated reproduction of fig. 4, above).

Claim 18:
Erickson discloses the multi-head bolt of claim 1, wherein the bolt shaft (12b) defines a hole (drive cavity not shown) extending through the bolt shaft (12b) at an opposite end relative to the multi-head (12a) a for securing a safety split pin (fig. 1, col. 4, lines 59-68).

Claims 1 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niklewicz (WO 2018/069803 A1).

Claim 1:
Niklewicz discloses a multi-head bolt (fig. 1B), comprising
a bolt shaft (101) defining a longitudinal axis of the multi-head bolt (100) (fig. 1B, col. 4, lines 13-15);
a multi-head (106) disposed at a first end of the bolt shaft (101), the multi-head (106) comprising at least three pawls (each formed by grooves 107), each pawl having a fixed radial orientation relative to the bolt shaft and having a primary plane being aligned with the longitudinal axis of the bolt shaft and having a support surface (fig. 1B, page 2, lines 24-33 and see annotated reproduction of fig. 1B, below).

    PNG
    media_image4.png
    918
    485
    media_image4.png
    Greyscale

Claim 15:
Niklewicz discloses the multi-head bolt claim 1, wherein the bolt shaft defines has a cone end at an opposite end relative to the multi-head to facilitate insertion of a nut (102) (see annotated reproduction of fig. 1B, above).

Claim 16:
Niklewicz discloses the multi-head bolt of claim 1, further comprising a tension-rod-shank (103) fixed to an end of the bolt shaft (101) opposing the multi-head (106), on which shank a nut can be screwed (fig. 1B, page 2, lines 32-34).

Claim 17:
Niklewicz discloses the multi-head bolt of claim 1, wherein the at least three pawls comprises four pawls (see annotated reproduction of fig. 1B, above).

Allowable Subject Matter
Claims 19-26, 28-37 and 40-41 are allowed.
Claims 3, 9-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 27, 38 and 39 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claim 3:
The prior art of record fails to disclose or fairly suggest the multi-head bolt of claim 1, wherein each pawl has an angled side that intersects the primary plane and wherein a radial distance of the angled side relative to bolt shaft linearly decreases as measured from the support surface to the first end of the bolt.

Claim 9:
The prior art of record fails to disclose or fairly suggest the multi-head bolt of claim 8, wherein the width of the at least one pawl is at least 15% of a diameter of the bolt shaft and at maximum 65% of the diameter of the bolt shaft.

Claim 13:
The prior art of record fails to disclose or fairly suggest the multi-head bolt of claim 3, wherein the bolt shaft defines a cone shape at the first end of the bolt shaft. 

Claim 19:
The prior art of record anticipates the multi-head bolt as claimed.  However, the prior art of record fails to disclose or fairly suggest a fastener system comprising a plurality of elements each defining an opening extending therethrough, the opening having a shape corresponding to a cross-section profile of the multi-head of the bolt through which opening the multi-head pawls pass in addition to the multi-head bolt as claimed. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beardmore et al. (US 2019/0032689 A1) discloses a multi-head bolt.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097. The examiner can normally be reached Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Lee A Holly/Primary Examiner, Art Unit 3726